PER CURIAM.
We have for review the recommendation of the Judicial Qualifications Commission that Judge William C. Mclver be disciplined for violations of the Code of Judicial Conduct. We have jurisdiction. Art. V, § 12, Fla. Const. The Florida Judicial Qualifications Commission and Judge Mclver have entered into the following stipulation regarding the incident in question:

Stipulation

The Florida Judicial Qualifications Commission (“the Commission”) and the Honorable William C. Mclver (“the Respondent”) hereby stipulate for the purposes of this inquiry as follows:
1. On June 17, July 1, and July 8,1993, [the Respondent] participated in card games for amounts exceeding the statutory limits of ten dollars ... per hand in violation of [section] 849.08, Florida Statutes, and that he was found guilty of three misdemeanor gambling charges filed against him as a result of his participation in those card games.
2. [The Respondent] was sentenced to one year’s reporting probation, a fine of $750.00, 150 hours of community service, attendance at Gambler’s Anonymous once a week and to abstain from all gambling during the probation period.
3. Canon 1 of the Code of Judicial Conduct provides ...:
An independent and honorable judiciary is indispensable to justice in our society. A judge should participate in establishing, maintaining, and enforcing, and should himself observe, high standards of conduct so that the integrity and independence of the judiciary may be preserved.
4. Canon 2A. of the Code of Judicial Conduct provides:
A judge should respect and comply with the law and should conduct himself at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.
5. The Commission filed its Notice of Formal Charges against Respondent ... on March 18, 1994.
6. The above described conduct of [the Respondent] violated Canons 1 and 2A of the Code of Judicial Conduct.
7. The Respondent does not contest the recommendation of the Commission set forth below, charging him with violation of Canon 1 and Canon 2 of the Code of Judicial Conduct and does not contest that he violated those provisions of the Code.
8. The Commission and Respondent waive oral argument and any further responses in this inquiry.

Recommendation

After full and deliberate consideration of the charges set forth in the Notice, the Commission, by an affirmative vote of at least nine (9) members, finds that the conduct of Judge William C. Mclver violated the provisions of Canons 1 and 2 of the Code of Judicial Conduct and recommends that Judge William C. Mclver be publicly reprimanded for his above-described conduct and his violation of Canon 1 and Canon 2 of the Code of Judicial Conduct.
We approve the foregoing stipulation and the recommended discipline. Accordingly, Judge William C. Mclver is hereby publicly reprimanded by the publication of this opinion.
It is so ordered.
GRIMES, C.J., OVERTON, SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.